Exhibit 10.1
 
Amendment to Employment Agreement
of
Thomas R. Wright
 
This Amendment to Employment Agreement is dated as of September 26, 2014 and is
entered into by and between you, Thomas R. Wright, and Sterling Construction
Company, Inc. (the "Company").
 
Background
 
Effective September 25, 2013, you and the Company entered into an employment
agreement (the "Agreement") which provided for the terms and conditions of your
employment by the Company.  You have requested that the Company amend the
Agreement in certain respects, and the Company has agreed to do so.
 
Therefore, for and in consideration of the foregoing recitals, the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is hereby agreed as
follows:
 
1.
Section 8.1.3.  The last sentence of Section 8.1.3 of the Agreement is hereby
amended in its entirety to read as follows:

 
"To the extent that any medical or dental expense or in-kind benefits provided
for under this Section 8.1.3 are taxable to you in a given year, any such
expense shall be reimbursed to you by the Company within thirty days of such
expense being incurred, and any expenses reimbursed or in-kind benefits provided
hereunder shall not affect the expenses eligible for reimbursement or in-kind
benefits provided in any other year."
 
2.
Section 9.1.  Section 9.1 of the Agreement is hereby amended by adding to the
last sentence thereof before the period at the end of the sentence, the
following:

 
", but the Company shall nevertheless pay you your then current salary for the
ninety-day period"
 
3.
Section 9.2.2.  Section 9.2.2 of the Agreement is hereby amended in its entirety
to read as follows:

 
 
"9.2.2
For purposes of this Section 9.2, "Breach" shall mean the occurrence of any of
the following: (A) a material diminution in your duties, responsibilities, title
or authority, or a change in your reporting relationship provided for in this
Agreement; (B) you are required by the Company, without your agreement, to
relocate your principal office outside of Montgomery County and its contiguous
counties; (C) a material reduction in your then current salary; or (D) a
material breach by the Company of any other material term or condition of this
Agreement.  For the avoidance of doubt, it shall not be a Breach of this
Agreement if all or substantially all of the Company's assets or outstanding
shares of capital stock are acquired by one or more third parties and after such
acquisition, you retain substantially the same duties, responsibilities and
compensation that you had prior to such event, notwithstanding that the
Company's common stock is no longer publicly traded or that the Company becomes
a subsidiary or division of another entity."

 
4.
Section 10.  Section 10 of the Agreement is hereby deleted in its entirety and
the following new Section 10 inserted in its place:

 
 
 

--------------------------------------------------------------------------------

 
 
"10.
Acquisition Transaction.  In the event that a person or entity seeks to acquire
all or substantially all of the Company's assets or outstanding common stock,
whether by purchase, merger, consolidation or otherwise (a "Transaction") you
agree through the closing of the Transaction (if a closing in fact occurs) (a)
to remain an employee of the Company; (b) to diligently and to the best of your
abilities carry out your duties and responsibilities herein; and (c) to assist,
as requested, in any matters concerning the Transaction.  In consideration of
your agreement to the foregoing, if the Transaction is consummated, the Company
will pay you in a lump sum at the closing of the Transaction an amount equal to
one year's salary at your rate of pay then in effect.

 
 
10.1
Nothing in this Section 10 shall affect any of the terms and conditions of
Section 8 of this Agreement (Termination by the Company) or Section 9 of this
Agreement (Termination by You).

 
 
10.2
For the avoidance of doubt, no payment shall be made to you under this Section
10 if for any reason whatsoever, the Transaction is not closed, including, but
not limited to a decision by the Company not to consummate the Transaction."

 
5.
Section 12.  The notice addresses of the Company in Section 12 of the Agreement
shall be amended in their entirety to read as follows:

 

 
"If to the Company at:
Sterling Construction Company, Inc.
1800 Hughes Landing Blvd.
The Woodlands, Texas 77380
Attention:  Board of Directors
With a copy to:
Sterling Construction Company, Inc.
1800 Hughes Landing Blvd.
The Woodlands, Texas 77380
Attention:  Chief HR Officer"

 
6.
Exhibit A.  The section of Exhibit A of the Agreement captioned "Place of
Employment" shall be amended by substituting the words "Montgomery County" for
the words "Harris County".

 
7.
Exhibit B.  Exhibit B of the Agreement is hereby deleted in its entirety.

 
8.
No Other Changes.  In all other respects the Agreement shall remain as
originally written.

 
In Witness Whereof, you and the Company have executed this Agreement as of the
date first above written.
 
Sterling Construction Company, Inc.
 
 

By:
/s/ Peter E. MacKenna
 
/s/ Thomas R. Wright 
 
Peter E. MacKenna
President & Chief Executive Officer
 
Thomas R. Wright



 
Thomas R. Wright Amendment to Employment Agreement
Page 2 of 2

--------------------------------------------------------------------------------